            Case 2:20-cr-00021-RFB-NJK Document 32 Filed 05/21/20 Page 1 of 4



1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com/michaeljmiceli@gmail.com
     Attorney for Defendant
5    DANIEL NATHAN
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,            )                2:20-CR-00021-RFB-NJK-1
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND ORDER TO
12   v.                                   )                CONTINUE SENTENCING
                                          )
13                                        )
     DANIEL NATHAN,                       )
14                                        )                (1ST REQUEST)
                                          )
15
                 Defendant.               )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between DANIEL NATHAN, Defendant, by and
17

18   through his counsel MICHAEL J MICELI, ESQ, and the United States of America, ROBERT

19   KNIEF, Assistant United States Attorney, that the sentencing hearing currently scheduled for
20
     May 28, 2020 at 10:00 a.m., be vacated and reset to a date and time convenient to the Court but
21
     no sooner than sixty thirty (60) days.
22
            This Stipulation is entered into for the following reasons:
23

24          1. Counsel has spoken to the Defendant and he has no objections to the continuance.

25          2. Defendant is not in custody and is out on Pretrial Release.
26
            3. Defendant is currently very ill and has been in and out of the hospital.
27
            4. Defendant needs additional time to get his documents to his probation officer to get
28
                the Presentence Investigation report completed.
                                                     -1-
          Case 2:20-cr-00021-RFB-NJK Document 32 Filed 05/21/20 Page 2 of 4



1         5. Probation was given a due date of April 10 to get the Presentence Investigation
2
               Report, but Defendant is very ill and will not be able to produce the required
3
               documents on time.
4

5
          6. Additionally, denial of this request for continuance would result in a miscarriage of

6              justice.
7         7.   This is the first request for a continuance of the sentencing.
8
                   DATED this 31st day of March 2020.
9

10
                                                 NICHOLAS A. TRUTANICH
11
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
12

13

14
           /s/                                         /s/
15   MICHAEL J. MICELI, ESQ.                     ROBERT KNIEF, ESQ.
     601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEYS
16   LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
17
     DANIEL NATHAN
18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
            Case 2:20-cr-00021-RFB-NJK Document 32 Filed 05/21/20 Page 3 of 4



1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
                                               ***
3

4

5    UNITED STATES OF AMERICA,            )   2:20-CR-00021-RFB-NJK-1
                                          )
6
                                          )
7
                 Plaintiff,               )
                                          )
8
     v.                                   )
                                          )
9
                                          )
     DANIEL NATHAN,                       )
10
                                          )
                                          )
                 Defendant.               )
11
     ___________________________________ )
12                                 FINDINGS OF FACT
13           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
14   Court finds:
15          This Stipulation is entered into for the following reasons:
16          1. Counsel has spoken to the Defendant and he has no objections to the continuance.
17
            2. Defendant is not in custody and is out on Pretrial Release.
18
            3. Defendant is currently very ill and has been in and out of the hospital.
19

20          4. Defendant needs additional time to get his documents to his probation officer to get

21               the Presentence Investigation report completed.
22
            5. Probation was given a due date of April 10 to get the Presentence Investigation
23
                 Report, but Defendant is very ill and will not be able to produce the required
24
                 documents on time.
25

26          6. Additionally, denial of this request for continuance would result in a miscarriage of

27               justice.
28
            7.   This is the first request for a continuance of the sentencing.

                                                      -3-
            Case 2:20-cr-00021-RFB-NJK Document 32 Filed 05/21/20 Page 4 of 4



1

2

3                                                 ORDER
4           The ends of justice served by granting said continuance outweigh the best interest of the
5    public and the defendant in a speedy preliminary hearing, since the failure to grant said
6    continuance would be likely to result in a miscarriage of justice, would deny the parties herein
7    sufficient time and the opportunity within which to be able to effectively and thoroughly prepare
8    for sentencing, taking into account the exercise of due diligence.
9           IT IS THEREFORE ORDERED that the Sentenicng in the above captioned matter
10   currently scheduled for May 28, 2020 at 10:00 a.m., be vacated and continued to
11       August 4
     _______________________,   20 at 10:00 a.m.
                              20___,
12

13                      21st
            DATED this ________      May
                                of _____________________, 2020.
14

15
                                                   RICHARD F. BOULWARE, II
16
                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
